IMAX CORPORATION
EXHIBIT 10.25
SIXTH AMENDING AGREEMENT
This Amendment to Employment Agreement dated as of December 31st, 2009 (the
“Amending Agreement”) is made between:
IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),
and
ROBERT D. LISTER (the “Executive”)
WHEREAS, the Company wishes to enter into this Amending Agreement to amend and
extend the Employment Agreement dated as of May 17, 1999 between Imax Ltd, the
Company and Executive, as modified and amended by those Amending Agreements
dated as of April 4, 2001, January 1, 2004, February 14th, 2006, October 5th,
2006 and December 31st, 2007 (together, the “Agreement”), whereunder the
Executive provides services to the Company, and the Executive wishes to so
continue such engagement, as hereinafter set forth;
AND WHEREAS, on January 1, 2001 Imax Ltd. assigned all of its rights and
obligations pursuant to the Agreement to the Company, and the Executive has
consented to such assignment.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Section 1.3 of the Agreement shall be deleted and replaced with the
following:
“Section 1.3 Term of Employment. The Employee’s employment under this Agreement
commenced on the 17th day of May, 1999 (the “Commencement Date”) and shall
terminate on the earlier of (i) January 1, 2013, or (ii) the termination of the
Employee’s employment pursuant to this Agreement. The period commencing as of
the Commencement Date and ending on January 1, 2013 or such later date to which
the term of the Employee’s employment under this Agreement shall have been
extended is hereinafter referred to as the “Employment Term.”
2. Section 2.1 of the Agreement shall be deleted and replaced with the
following:
“Section 2.1 Base Salary. The Executive’s Base Salary shall be increased as
follows:
(i) to US $464,622 effective January 1, 2010; and (ii) to US $487,853 effective
January 1, 2011. The Executive’s Base Salary shall be subject to review in
connection with his performance review in 2012.”
3. Section 2.3 of the Agreement (Stock Options) shall be amended by the addition
of the following language:
“Effective as soon as is practicable after the date hereof, the Executive shall
be granted non-qualified options (the “Options”) to purchase 180,000 shares of
common stock of the Company

 



--------------------------------------------------------------------------------



 



(the “Common Shares”), at an exercise price per Common Share equal to the Fair
Market Value, as defined in the Company’s Stock Option Plan. The Options shall
vest as to 10% on the first anniversary of the grant date, 15% on the second
anniversary of the grant date, 20% on the third anniversary of the grant date,
25% on the fourth anniversary of the grant date and 30% on the fifth anniversary
of the grant date, and shall otherwise be treated in accordance with the terms
of the Agreement.”
4. Section 2.2 of the Agreement (Bonus) shall be amended by the addition of the
following language:
“Effective as of January 1, 2010, and applicable to the Management Bonus paid in
respect of fiscal 2010 and thereafter, Executive’s target annual bonus pool
eligibility shall be increased as follows: (i) to 37.5% of his Base Salary in
respect of 2010; (ii) to 38.75% of his Base Salary in respect of 2011; and
(iii) to 40% of his Base Salary in respect of 2012, subject to the foregoing
provisions regarding changes to the plan.”
Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.
IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this Amending Agreement on this 31st day of December, 2009.

            IMAX CORPORATION
      By:   /s/ Richard L. Gelfond         Name:   Richard L. Gelfond       
Title:   Chief Executive Officer              By:   /s/ G. Mary Ruby        
Name:   G. Mary Ruby        Title:   Exec VP Corporate Services & Corporate
Secretary     

         
SIGNED, SEALED AND DELIVERED
in the presence of:
  EXECUTIVE:      
/s/ Mary Barto
  /s/ Robert D. Lister    
 
 
 
   
Witness
  Robert D. Lister    

 